Title: From James Madison to Richard Harrison, 11 February 1804
From: Madison, James
To: Harrison, Richard



Sir.
Department of State, Feby. 11th. 1804.
I return the documents enclosed in your letter of the 19th. Ult. in relation to Mr. Eatons accounts. On a view of the contingent expences as now specified and explained it seems proper that they be admitted as far as the items of which they consist are comprised within the rules established by my letter of the 11th. July last; and the following may also be admitted, viz: Customary presents at public feasts, expences of horses & carriages, repairs of the house & appurtenances, hire of boats, porterage, postage, sums paid to Couriers, and small presents to Messengers coming on public business. On the reference of the demand on account of the Gloria to the Navy Department it was rejected under the idea that no such addition could be made to the Naval establishment without an express legal sanction, but from the nature of the service for which she was destined she may be looked upon as retained for giving and receiving intelligence. Under this impression her hire may be settled at a reasonable rate for the period she may have been actually employed in such service. The last charge of 10,131 78/100 Dollars under date of August 1802, is under all circumstances of the case not admissible under any proper exercise of the discretion vested in the Executive.
As the Bey of Tunis has admitted the receipt of the Military and Naval Stores due to him in consideration of the peace, it may be omitted to charge Mr. Eaton with them. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14); Tr (CSmH); Tr (DNA: RG 233, Transcribed Reports of the Committee on Claims, 8th Cong., 2d sess. through 11th Cong., 3d sess., 3:294-95 [8C-A1]).



   
   Letter not found. JM probably referred to his letter of 1 July 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:131).



   
   For the history of the Gloria, see Eaton to JM, 4 Apr. and 12 Sept. 1802 (ibid., 3:98, 99 n. 1, 574–77 and n.).



   
   This sum apparently was the amount Eaton had promised Yusuf Sahib-at-Taba, the Tunisian prime minister, for supporting Eaton’s plan to use Hamet Qaramanli to overthrow his brother Yusuf Qaramanli, pasha of Tripoli (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Claims, p. 302).


